UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7137



ANTHONY GLEEN YATES,

                                             Petitioner - Appellant,

          versus

RONALD J. ANGELONE,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-95-658-R)


Submitted:   December 14, 1995            Decided:   January 11, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Anthony Gleen Yates, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief without prejudice on his 28 U.S.C. § 2254 (1988) petition.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we deny a certificate of

probable cause to appeal and dismiss the appeal on the reasoning of
the district court. Yates v. Angelone, No. CA-95-658-R (W.D. Va.
July 10, 1995). We deny the pending motions in this court for sum-

mary judgment and an injunction. We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                         DISMISSED




                                2